UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 18, 2009 LIVE CURRENT MEDIA INC. (Exact name of Registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 000-29929 (Commission File Number) 88-0346310 (IRS Employer Identification Number) 375 Water Street, Suite 645 Vancouver, British Columbia V6B 5C6 (Address of principal executive offices) Registrant’s telephone number, including area code: (604)453-4870 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below). o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report of Completed Interim Review On June 18, 2009,we were advised by Ernst & Young LLP, our independent registered public accounting firm, that theaudit opinion dated March 24, 2009 on ourDecember 31, 2008 consolidated financial statements could no longer be relied upon. We werefurther advised by Ernst & Young LLP that there were errors in our September 30, 2008 interim consolidated financial statements,in our December 31, 2008 consolidated financial statements andin ourMarch 31, 2009 interim consolidated financial statements. Based on the foregoing, C. Geoffrey Hampson, our Chief Executive Officer and Chief Financial Officer,concluded that the previously filed consolidated financial statements contained in our Quarterly Report on Form 10-Q for the nine months ended September 30, 2008, which was filed with the Securities and Exchange Commission on November 14, 2008, our Annual Report on Form 10-K for the year ended December 31, 2008,which was filed with the Securities and Exchange Commission on March 31, 2009, and our Quarterly Report on Form 10-Q for the three months ended March 31, 2009, which was filed with the Securities and Exchange Commission on May 15, 2009, should no longer be relied upon due to errorsin the consolidated financial statements whichinclude the following: (i)Warrants that we issued in conjunction with a financing that we closed on November 19, 2008 should be valued and classified as a liability in our financial statements, rather than as equity.We believe that this increase to our liabilitieswill be approximately $187,775.We originally reported that we believed that the increase to our liabilities would be $90,000. (ii)As part of the acquisition of Entity Inc. (“Auctomatic”), we agreed to issue a total of approximately 1,000,000 shares to the former shareholders of Auctomatic. Of these, 413,604 shares were to be issued to three members of Auctomatic’s management, one third each on the first, second and third anniversaries of the transaction, conditional on the individuals remaining as employees of Live Current Media Inc. The portion of the fair value of the shares to be issued based on the period of service these individuals provided to us, computed in relation to the period of service required for the individuals to become entitled to the shares, should have been recorded as an expense in 2008 and 2009. (iii)As part of the employment agreement signed with our President and Chief Corporate Development Officer that became effective January 1, 2008, we are required to pay him a bonus of CDN $100,000 on January 1, 2009 and CDN $100,000 on January 1, 2010.These bonuses are to be paid only if he remains an officer of the Company at those dates.A portion of these bonuses should have been accrued as a liability and recorded as additional compensation expense in our consolidated financial statements at September 30, 2008, December 31, 2008, and March 31, 2009. The effects of the above listed adjustments to our consolidated financial statements are illustrated below. 2 Originally Reported Adjustment Required Restated Amounts 9 months ended
